Title: To George Washington from Edward Snickers, 20 May 1774
From: Snickers, Edward
To: Washington, George

 

Dear Sir,
May 20th 1774.

I have received a Letter from Mr Hughes directed to you, and One to William Bird Esqre to your care; which please to deliver; And the Contents (I believe) is, to get him his Warrants for his Lands, which, I hope, you will endeavour to do, and send them to me by the Bearer Mr Smith, and I will take them to him immediately, that he may make Sale of One of them to get himself out of Prison. I offered to be his Bail, to deliver him safe back to Prison, provided they wou’d let him have One Month, to go to Williamsburg and get this Land, which they ref⟨used to⟩ do; without Security that lived in the County, for his good ⟨mutilated⟩ur; And to pay his Prison fees down; which is Eighty Pounds, or upwards: And without you and Colonel Bird will stand his friends, and get his Warrants for him, he has no other Chance. All from, Your Most Obedient, Humble Servant

Edward Snickers.


N.B. If we cou’d make up a Subscription, to get him out, I will pay Ten pounds.

